            Case 2:20-cv-00204-JM Document 4 Filed 11/23/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION


SEAN WILLIAM LEE                                                                   PETITIONER
Reg # 20178-076


VS.                                  2:20-cv-00204-JM-JTR


DEWAYNE HENDRIX, Warden,
FCI Forrest City-Low                                                              RESPONDENT



                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      This case is DISMISSED WITHOUT PREJUDICE.

       2.      It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 23rd day of November, 2020.



                                                      ____________________________________
                                                      UNITED STATES DISTRICT JUDGE
